Order, Supreme Court, New York County (Harold Tompkins, J.), entered March 25, 1998, as resettled by an order, same court and Justice, entered on or about October 2, 1998, which granted the motion of defendant Effective Plumbing Corporation to dismiss the complaint of plaintiff Delta Trading Corporation and denied plaintiff Delta Trading’s cross motion to dismiss defendant Effective’s second affirmative defense, unanimously affirmed, with costs.
*347The documents executed by plaintiff Delta unequivocally evidence its subrogation of its right, title and interest in certain insured property and all of its claims against the party allegedly responsible for the property’s loss to its insurer in consideration of the insurer’s payment of a sum representing the agreed value of the loss. Accordingly, Delta is no longer the real party in interest to seek recompense for any portion of the subject loss against the alleged wrongdoer. As the meaning of the documents is clear and unambiguous, plaintiffs reliance upon affidavits dated more than two years after the documents were executed in an attempt to explain its understanding of the plain terms of said documents is misplaced (see, Teitelbaum Holdings v Gold, 48 NY2d 51, 56). Concur — Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.